Exhibit 10(i)(4)
EXHIBIT A
BID-OPTION NOTE
December      , 2004
Detroit, Michigan
For value received, Universal Forest Products, Inc., a Michigan corporation (the
“Company”), unconditionally promises to pay to the order of
                                                             (the “Lender”), the
unpaid principal amount of each Bid-Option Loan made by the Lender to the
Company pursuant to the Credit Agreement referred to below, on the last day of
the Interest Period relating to such Loan. The Company further promises to pay
interest on the aggregate unpaid principal amount of such Bid-Option Loans on
the dates and at the rates negotiated as provided in the Credit Agreement. All
such payments of principal and interest with respect to Bid-Option Loans shall
be made in U.S. Dollars in Same Day Funds at the Agent’s principal office in
Detroit, Michigan.
The Lender is hereby authorized by the Company to record on the schedule
attached to this Bid-Option Note, or on its books and records, the date, amount
and type of each Bid-Option Loan, the duration of the related Interest Period
(if applicable), the amount of each payment or prepayment of principal thereon
and the other information provided for on such schedule, which schedule or such
books and records, as the case may be, shall constitute prima facie evidence of
the information so recorded, provided, however, that any failure by the Lender
to record any such information shall not relieve the Company of its obligation
to repay the outstanding principal amount of such Bid-Option Loans, all accrued
interest thereon and any amount payable with respect thereto in accordance with
the terms of this Bid-Option Note and the Credit Agreement.
The Company and each endorser or guarantor hereof waives demand, presentment,
protest, diligence, notice of dishonor and any other formality in connection
with this Bid-Option Note. Should the indebtedness evidenced by this Bid-Option
Note or any part thereof be collected in any proceeding or be placed in the
hands of attorneys for collection, the Company agrees to pay, in addition to the
principal, interest and other sums due and payable hereon, all costs of
collecting this Bid-Option Note, including attorneys’ fees and expenses
(including without limitation allocated costs and expenses of attorneys who are
employees of the Lender).
This Bid-Option Note evidences one or more Bid-Option Loans made under the
Credit Agreement, dated as December ____, 2004, as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), by and among the
Company, the Canadian Borrower, the lenders party thereto from time to time
(including the Lender), JPMorgan Chase Bank, N.A., as Agent, Wachovia Bank,
N.A., as Syndication Agent, and Standard Federal Bank, N.A., as Documentation
Agent, to which reference is hereby made for a statement of the circumstances
under which this Bid-Option Note is subject to prepayment and under which its
due date may be accelerated. Capitalized terms used but not defined in this
Bid-Option Note shall have the respective meanings ascribed thereto in the
Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



This Bid-Option Note is made under, and shall be governed by and construed in
accordance with, the laws of the State of Michigan applicable to contracts made
and to be performed entirely within such State and without giving effect to
choice of law principles of such State.

                  UNIVERSAL FOREST PRODUCTS, INC.
 
           
 
  By:         
 
   
 
   
 
    Print Name:       
 
     
 
   
 
    Its:       
 
     
 
   

BID-OPTION NOTE

 

- 2 -



--------------------------------------------------------------------------------



 



Schedule to Bid-Option Note, dated December      , 2004,
payable by Universal Forest Products, Inc. to the order of                     

                                      Type                         Principal  
of                         Amount of   Bid-           Amount   Principal  
Notation Transaction   Bid-Option   Option   Interest   Interest   Paid Or  
Balance   Made Date   Loan   Loan*   Rate   Period   Prepaid   Outstanding   By
 
                           

 

      *  
A — Bid-Option Absolute Rate
     
E — Bid-Option Eurocurrency Rate

BID-OPTION NOTE

 

- 3 -



--------------------------------------------------------------------------------



 



EXHIBIT B
GUARANTY AGREEMENT
PARTIES
THIS GUARANTY AGREEMENT, dated as of December 20, 2004 (this “Guaranty”), is
made by UNIVERSAL FOREST PRODUCTS, INC., a Michigan corporation (the “Company”),
UNIVERSAL FOREST PRODUCTS TEXAS LIMITED PARTNERSHIP, a Michigan limited
partnership (“Universal Texas”), UNIVERSAL FOREST PRODUCTS HOLDING COMPANY,
INC., a Michigan corporation (“Universal Holding”), UNIVERSAL FOREST PRODUCTS
WESTERN DIVISION, INC., a Michigan corporation (“Universal Western”), UNIVERSAL
FOREST PRODUCTS EASTERN DIVISION, INC., a Michigan corporation (“Universal
Eastern”), UNIVERSAL TRUSS, INC., a Michigan corporation (“Universal Truss”),
UNIVERSAL FOREST PRODUCTS RECLAMATION CENTER, INC., a Michigan corporation
(“Universal Reclamation”), UNIVERSAL FOREST PRODUCTS OF MODESTO L.L.C., a
Michigan limited liability company (“Universal Modesto”), TRESSTAR, LLC, a
Michigan limited liability company (“Tresstar”), UFP VENTURES, INC., a Michigan
corporation (“UFP Ventures”), UFP REAL ESTATE, INC., a Michigan corporation
(“UFP Real Estate”), UFP VENTURES II, INC., a Michigan corporation (“UFP
Ventures II”), UNIVERSAL FOREST PRODUCTS RMS, LLC a Michigan limited liability
company (“Universal RMS”), UFP TRANSPORTATION, INC. a Michigan limited liability
company, (“UFP Transportation”), INDIANAPOLIS REAL ESTATE, LLC, a Michigan
limited liability company (“Indianapolis Real Estate” and together with the
Company, Universal Texas, Universal Holding, Universal Western, Universal
Eastern, Universal Truss, Universal Reclamation, Universal Modesto, Tresstar,
UFP Ventures, UFP Real Estate UFP Ventures II, Universal RMS, and UFP
Transportation, collectively referred to as the “Guarantors”) in favor of each
of the Lenders as defined below.
RECITALS
A. The Company and the Canadian Borrower (collectively referred to as the
“Borrowers”, and individually as a “Borrower”), the lenders party thereto from
time to time (such lenders, together with any other lenders now or hereafter
parties to the Credit Agreement as defined below, collectively referred to as
the “Banks”), JPMorgan Chase Bank, N.A., as agent for the Banks (in such
capacity, together with any successor agent, the “Agent”), Wachovia Bank, N.A.,
as Syndication Agent, and Standard Federal Bank, N.A., as Documentation Agent,
have executed a Credit Agreement dated as December 20, 2004 (as amended or
modified from time to time, and together with any agreement executed in
replacement therefor or otherwise refinancing such credit agreement, the “Credit
Agreement”), and the Borrowers have issued their promissory notes pursuant to
the Credit Agreement (as amended or modified from time to time and together with
any promissory note or notes issued in exchange or replacement therefor or
otherwise issued pursuant to the Credit Agreement, the “Notes”, and the Credit
Agreement, the Notes and all other agreements and instruments among the
Borrowers, the Agent and the Banks, or any of them, executed in connection
therewith, including without limitation any Rate Hedging Agreements relating to
the Credit Agreement, whether now or hereafter executed, and any supplements or
modifications thereof and any agreements or instruments issued in exchange or
replacement therefor, collectively referred to as the “Agreements”).
B. Pursuant to the terms of the Agreements the Banks have agreed to make certain
extensions of credit to the Borrowers.
GUARANTY AGREEMENT

 





--------------------------------------------------------------------------------



 



C. Each Guarantor, other than the Company, is a Domestic Subsidiary of the
Company or the Canadian Borrower. The Canadian Borrower, the Company, and the
other Guarantors are engaged in related businesses, and the Guarantors have
derived or will derive substantial direct and indirect benefit from the making
of the extensions of credit by the Banks.
D. The obligation of the Banks to make or continue to make certain extensions of
credit under the Credit Agreement are conditioned upon, among other things, the
execution and delivery by the Guarantors of this Guaranty, and the extensions of
credit under the Credit Agreement were made in reliance upon the issuance of
this Guaranty.
AGREEMENT
In consideration of the premises and to induce the Banks to make loans, extend
credit or make other financial accommodations, and to continue to keep such
credit and other financial accommodations available to the Borrowers, each
Guarantor hereby agrees with and for the benefit of the Banks as follows:
1. Defined Terms. As used in this Guaranty, terms defined in the first paragraph
of this Guaranty and in the recital paragraphs are used herein as defined
therein, and the following terms shall have the following meanings:
“Cumulative Guarantors” shall mean the Guarantors and all other future
guarantors of the Liabilities.
“Lenders” shall mean the Banks and the Agent and their successors and assigns.
“Liabilities” shall mean (i) with respect to the Guarantors other than the
Company, all indebtedness, obligations and liabilities of the Borrowers to any
of the Lenders in connection with or pursuant to the Agreements, including
without limitation, all principal, interest (including but without limitation
interest which, but for the filling of a bankruptcy petition, would have accrued
on the principal amount of the Liabilities), charges, fees and all costs and
expenses, including without limitation reasonable fees and expenses of counsel,
in each case whether now existing or hereafter arising, direct or indirect
(including without limitation any participation interest acquired by any Lender
in such indebtedness, obligations and liabilities of the Borrowers to any other
person), absolute or contingent, joint and/or several, secured or unsecured,
arising by operation of law or otherwise, and (ii) with respect to the Company,
all indebtedness, obligations and liabilities of the Canadian Borrower to any of
the Lenders in connection with or pursuant to the Agreements, including without
limitation, all principal, interest (including but without limitation interest
which, but for the filling of a bankruptcy petition, would have accrued on the
principal amount of the Liabilities), charges, fees and all costs and expenses,
including without limitation reasonable fees and expenses of counsel, in each
case whether now existing or hereafter arising, direct or indirect (including
without limitation any participation interest acquired by any Lender in such
indebtedness, obligations and liabilities of the Canadian Borrower to any other
person), absolute or contingent, joint and/or several, secured or unsecured,
arising by operation of law or otherwise.
GUARANTY AGREEMENT

 

- 2 -



--------------------------------------------------------------------------------



 



All other capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Credit Agreement.
2. Guarantee. (a) Each Guarantor hereby guarantees to the Lenders, irrevocably,
absolutely and unconditionally, as primary obligor and not as surety only, the
prompt and complete payment of the Liabilities.
(b) All payments to be made under this Guaranty (except pursuant to paragraph
(c) below) shall be made to each Lender pro rata in accordance with the unpaid
amount of Liabilities held by each Lender at the time of such payment.
(c) The Guarantors agree to make prompt payment, on demand, of any and all
reasonable costs and expenses incurred by any Lender in connection with
enforcing the obligations of any of the Guarantors hereunder including without
limitation the reasonable fees and disbursements of counsel.
3. Consents to Renewals, Modifications and other Actions and Events. This
Guaranty and all of the obligations of the Guarantors hereunder shall remain in
full force and effect without regard to and shall not be released, affected or
impaired by: (a) any amendment, assignment, transfer, modification of or
addition or supplement to the Liabilities or any Agreement; (b) any extension,
indulgence, increase in the Liabilities or other action or inaction in respect
of any of the Agreements or otherwise with respect to the Liabilities, or any
acceptance of security for, or other guaranties of, any of the Liabilities or
Agreements, or any surrender, release, exchange, impairment or alteration of any
such security or guaranties including without limitation the failing to perfect
a security interest in any such security or abstaining from taking advantage of
or realizing upon any other guaranties or upon any security interest in any such
security; (c) any default by any Borrower under, or any lack of due execution,
invalidity or unenforceability of, or any irregularity or other defect in, any
of the Agreements; (d) any waiver by any Lender or any other person of any
required performance or otherwise of any condition precedent or waiver of any
requirement imposed by any of the Agreements, any other guaranties or otherwise
with respect to the Liabilities; (e) any exercise or non-exercise of any right,
remedy, power or privilege in respect of this Guaranty, any other guaranty or
any of the Agreements; (f) any sale, lease, transfer or other disposition of the
assets of any Borrower or any consolidation or merger of any Borrower with or
into any other person, corporation, or entity, or any transfer or other
disposition of any shares of capital stock of any Borrower; (g) any bankruptcy,
insolvency, reorganization or similar proceedings involving or affecting any
Borrower or any other guarantor of the Liabilities; (h) the release or discharge
of any Borrower from the performance or observance of any agreement, covenant,
term or condition under any of the Liabilities or contained in any of the
Agreements, of any Cumulative Guarantor or of this Guaranty, by operation of law
or otherwise; or (i) any other cause whether similar or dissimilar to the
foregoing which, in the absence of this provision, would release, affect or
impair the obligations, covenants, agreements or duties of any Guarantor
hereunder or constitute a defense hereto, including without limitation any act
or omission by any Lender or any other person which increases the scope of any
Guarantor’s risk; and in each case described in this paragraph whether or not
any Guarantor shall have notice or knowledge of any of the foregoing, each of
which is specifically waived by each Guarantor. Each Guarantor warrants to the
Lenders that it has adequate means to obtain from the Borrowers on a continuing
basis information concerning the financial condition and other matters with
respect to the Borrowers and that it is not relying on any Lender to provide
such information either now or in the future.
GUARANTY AGREEMENT

 

- 3 -



--------------------------------------------------------------------------------



 



4. Waivers, Etc. Each Guarantor unconditionally waives: (a) notice of any of the
matters referred to in Paragraph 3 above; (b) all notices which may be required
by statute, rule of law or otherwise to preserve any rights of any Lender,
including, without limitation, notice to the Guarantors of default, presentment
to and demand of payment or performance from any Borrower and protest for
non-payment or dishonor; (c) any right to the exercise by any Lender of any
right, remedy, power or privilege in connection with any of the Agreements;
(d) any requirement of diligence or marshaling on the part of any Lender;
(e) any requirement that any Lender, in the event of any default by any
Borrower, first make demand upon or seek to enforce remedies against, such
Borrower or any other Cumulative Guarantor before demanding payment under or
seeking to enforce this Guaranty; (f) any right to notice of the disposition of
any security which any Lender may hold from any Borrower or otherwise and any
right to object to the commercial reasonableness of the disposition of any such
security; and (g) all errors and omissions in connection with any Lender’s
administration of any of the Liabilities, any of the Agreements or any other
Cumulative Guarantor, or any other act or omission of any Lender which changes
the scope of such Guarantor’s risk. The obligations of each Guarantor hereunder
shall be complete and binding forthwith upon the execution of this Guaranty by
it and subject to no condition whatsoever, precedent or otherwise, and notice of
acceptance hereof or action in reliance hereon shall not be required.
5. Nature of Guaranty; Payments. This Guaranty is an absolute, unconditional,
irrevocable and continuing guaranty of payment and not a guaranty of collection,
and is wholly independent of and in addition to other rights and remedies of any
Lender with respect to any Borrower, any collateral, any Cumulative Guarantor or
otherwise, and it is not contingent upon the pursuit by any Lender of any such
rights and remedies, such pursuit being hereby waived by each Guarantor. The
obligations of each Guarantor hereunder shall be continuing and shall continue
(irrespective of any statute of limitations otherwise applicable) and cover and
include all the Liabilities of the Borrowers accruing or in the process of
accruing to the Lenders before the Lenders deliver to the Guarantors a release
of this Guaranty, which is in writing, refers specifically to this Guaranty, and
is signed by a President, a Senior Vice President, or a Vice President of each
Lender. Nothing shall discharge or satisfy the liability of any Guarantor
hereunder except the full and irrevocable payment and performance of all of the
Liabilities and the expiration or termination of all the Agreements. All
payments to be made by the Guarantors hereunder shall be made without set-offs
or counterclaim, and each Guarantor hereby waives the assertion of any such
set-offs or counterclaims in any proceeding to enforce its obligations
hereunder. All payments to be made by each Guarantor hereunder shall also be
made without deduction or withholding for, or on account of, any present or
future taxes or other similar charges of whatsoever nature, provided that if any
Guarantor is nevertheless required by law to make any deduction or withholding,
such Guarantor shall pay to the Lenders such additional amounts as may be
necessary to ensure that the Lenders shall receive a net sum equal to the sum
which it would have received had no such deduction or withholding been made.
Each Guarantor agrees that, if at any time all or any part of any payment
previously applied by any Lender to any of the Liabilities must be returned by
such Lender for any reason, whether by court order, administrative order, or
settlement and whether as a “voidable preference”, “fraudulent conveyance” or
otherwise, each Guarantor remains liable for the full amount returned as if such
amount had never been received by such Lender, notwithstanding any termination
of this Guaranty or any cancellation of any of the Agreements and the
Liabilities and all obligations of each Guarantor hereunder shall be reinstated
in such case.
GUARANTY AGREEMENT

 

- 4 -



--------------------------------------------------------------------------------



 



6. Evidence of Liabilities. Each Lender’s books and records showing the
Liabilities shall be admissible in any action or proceeding, shall be binding
upon each Guarantor for the purpose of establishing the Liabilities due from the
Borrowers and shall constitute prima facie proof, absent manifest error, of the
Liabilities of the Borrowers to such Lender, as well as the obligations of each
Guarantor to such Lender.
7. Subordination, Subrogation, Contribution, Etc. Each Guarantor agrees that all
present and future indebtedness, obligations and liabilities of any Borrower to
such Guarantor shall be fully subordinate and junior in right and priority of
payment to any indebtedness of such Borrower to the Lenders, and no Guarantor
shall have any right of subrogation, contribution (including but without
limitation the contribution and subrogation rights granted below), reimbursement
or indemnity whatsoever nor any right of recourse to security for the debts and
obligations of such Borrower unless and until all Liabilities shall have been
paid in full, such payment is not subject to any possibility of revocation or
rescission and all Agreements have expired or been terminated. Subject to the
preceding sentence, if any Guarantor makes a payment in respect of the
Liabilities it shall be subrogated to the rights of the payee against the
relevant Borrower with respect to such payment and shall have the rights of
contribution set forth below against all other Cumulative Guarantors and each
Guarantor agrees that all other Cumulative Guarantors shall have the rights of
contribution against it set forth below. If any Guarantor makes a payment in
respect of the Liabilities that is smaller in proportion to its Payment Share
(as hereinafter defined) than such payments made by the other Cumulative
Guarantors are in proportion to the amounts of their respective Payment Shares,
such Guarantor shall, when permitted by the first sentence of this Section 7,
pay to the other Guarantors an amount such that the net payments made by the
Cumulative Guarantors in respect of the Liabilities shall be shared among the
Cumulative Guarantors pro rata in proportion to their respective Payment Shares.
If any Guarantor receives any payment by way of subrogation that is greater in
proportion to the amount of its Payment Share than the payments received by the
other Cumulative Guarantors are in proportion to the amounts of their respective
Payment Shares, such Guarantor shall, when permitted by the first sentence of
this Section 7, pay to the other Cumulative Guarantors an amount such that the
subrogation payments received by the Guarantors shall be shared among the
Cumulative Guarantors pro rata in proportion to their respective Payment Shares.
For purposes of this Guaranty, the “Payment Share” of any Cumulative Guarantor
shall be the sum of (a) the aggregate proceeds of the Liabilities received by
such Guarantor (and, if received subject to a repayment obligation, remaining
unpaid on the Determination Date, as hereinafter defined), plus (b) the product
of (i) the aggregate Liabilities remaining unpaid on the date such Liabilities
become due and payable in full, whether by stated maturity, acceleration or
otherwise (the “Determination Date”) reduced by the amount of such Liabilities
attributed to all of the Cumulative Guarantors pursuant to clause (a) above,
times (ii) a fraction, the numerator of which is such Guarantor’s net worth on
the effective date of this Guaranty (determined as of the end of the immediately
preceding fiscal reporting period of the Guarantor), and the denominator of
which is the aggregate net worth of all of the Cumulative Guarantors, determined
for each Cumulative Guarantor on the respective effective date of the guaranty
signed by such Cumulative Guarantor.
GUARANTY AGREEMENT

 

- 5 -



--------------------------------------------------------------------------------



 



8. Assignment by Lenders. Each Lender shall have the right to assign and
transfer this Guaranty to any assignee of any portion of the Liabilities. Each
Lender’s successors and assigns hereunder shall have the right to rely upon and
enforce this Guaranty.
9. Joint and Several Obligations. The obligations of the Guarantors hereunder
and all other Cumulative Guarantors shall be joint and several and each
Guarantor shall be liable for all of the Liabilities to the extent provided
herein regardless of any other Cumulative Guarantors, and each Lender shall have
the right, in its sole discretion to pursue its remedies against any Guarantor
without the need to pursue its remedies against any other Cumulative Guarantor,
whether now or hereafter in existence, or against anyone or more Cumulative
Guarantors separately or against any two or more jointly, or against some
separately and some jointly.
10. Representations and Warranties. Each Guarantor hereby represents and
warrants to the Lenders that:
(a) the execution, delivery and performance by the Guarantor of this Guaranty
are within its corporate, company, or partnership powers, have been duly
authorized by all necessary corporate, company, or partnership action, require
no action by or in respect of, or filing with, any governmental body, agency or
official, and do not contravene or constitute a default under, any provision of
applicable law or regulation or of the articles of incorporation, articles of
organization, certificate of limited partnership or other charter documents or
bylaws, operating agreement or partnership agreement of such Guarantor, or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon such Guarantor, or result in the creation or imposition of any lien,
security interest or other charge or encumbrance on any asset of such Guarantor;
(b) this Guaranty constitutes a legal, valid and binding agreement of each
Guarantor, enforceable against the Guarantor in accordance with its terms;
(c) as of the date hereof, each of the following is true and correct for each
Guarantor, assuming value is given to the rights of contribution and subrogation
as described in Section 7 hereof: (i) the fair saleable value and the fair
valuation of such Guarantor’s property is greater than the total amount of its
liabilities (including contingent liabilities) and greater than the amount that
would be required to pay its probable aggregate liability on its existing debts
as they become absolute and matured, (ii) each Guarantor’s capital is not
unreasonably small in relation to its current and/or contemplated business or
other undertaken transactions, and (iii) each Guarantor does not intend to
incur, or believe that it will incur, debt beyond its ability to pay such debts
as they become due; and
(d) the Canadian Borrower, the Company, and the other Guarantors are engaged as
an integrated group in the business of providing related services; that the
integrated operation requires financing on such a basis that credit supplied to
the Borrowers can be made available from time to time to various subsidiaries of
the Borrowers, as required for the continued successful operation of the
integrated group as a whole; and that each Guarantor has requested the Lenders
to continue to lend and to make credit available to the Borrowers for the
purpose of financing the integrated operations of the Borrowers and their
subsidiaries, including each Guarantor other than the Company, with each
Guarantor expecting to derive benefit, direct or indirectly, from the loans and
other credit extended by the Lenders to the Borrowers, both in such Guarantor’s
separate capacity and as a member of the integrated group, inasmuch as the
successful operation and condition of each Guarantor is dependent upon the
continued successful performance of the functions of the integrated group as a
whole. Each of the Guarantors hereby determines and agrees that the execution,
delivery and performance of this Guaranty are necessary and convenient to the
conduct, promotion or attainment of the business of such Guarantor and in ·
furtherance of the corporate purposes of such Guarantor.
GUARANTY AGREEMENT

 

- 6 -



--------------------------------------------------------------------------------



 



11. Binding on Successors and Assigns. This Guaranty shall be the valid, binding
and enforceable obligation of the Guarantors and their successors and assigns.
12. Indemnity. As a separate, additional and continuing obligation, each
Guarantor unconditionally and irrevocably undertakes and agrees with each Lender
that, should the Liabilities not be recoverable from any Guarantor as guarantor
under this Guaranty for any reason whatsoever (including, without limitation, by
reason of any provision of any of the Liabilities or the Agreements being or
becoming void, unenforceable, or otherwise invalid under any applicable law)
then, notwithstanding any knowledge thereof by any Lender at any time, each
Guarantor as original and independent obligor, upon demand by the Lenders, will
make payment to the Lenders of the Liabilities by way of a full indemnity.
13. Cumulative Rights and Remedies, Etc. The obligations of each Guarantor under
this Guaranty are continuing obligations and a new cause of action shall arise
in respect of each default hereunder. No course of dealing on the part of any
Lender, nor any delay or failure on the part of any Lender in exercising any
right, power or privilege hereunder, shall operate as a waiver of such right,
power, or privilege or otherwise prejudice the Lenders’ rights and remedies
hereunder; nor shall any single or partial exercise thereof preclude any further
exercise thereof or the exercise of any other right, power or privilege. No
right or remedy conferred upon or reserved to any Lender under this Guaranty is
intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative and in addition to every other right or remedy given
hereunder or now or hereafter existing under any applicable law. Every right and
remedy given by this Guaranty or by applicable law to the Lenders may be
exercised from time to time and as often as may be deemed expedient by any
Lender.
14. Severability. If anyone or more provisions of this Guaranty should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected, impaired, prejudiced or disturbed thereby, and any provision
hereunder found partially unenforceable shall be interpreted to be enforceable
to the fullest extent possible. If at any time all or any portion of the
obligation of any Guarantor under this Guaranty would otherwise be determined by
a court of competent jurisdiction to be invalid, unenforceable or avoidable
under Section 548 of the federal Bankruptcy Code or under any fraudulent
conveyance or transfer laws or similar applicable law of any jurisdiction, then
notwithstanding any other provisions of this Guaranty to the contrary such
obligation or portion thereof of such Guarantor under this Guaranty shall be
limited to the greatest of (i) the value of any quantified economic benefits
accruing to such Guarantor as a result of this Guaranty, (ii) an amount equal to
95% of the excess on the date the relevant Liabilities were incurred of the
present fair saleable value of the assets of such Guarantor over the amount of
all liabilities of such Guarantor, contingent or otherwise, and (iii) the
maximum amount of which this Guaranty IS determined to be enforceable.
GUARANTY AGREEMENT

 

- 7 -



--------------------------------------------------------------------------------



 



15. Merger; Amendments. This Guaranty is intended as a final expression of the
subject matter hereof and is also intended as a complete and exclusive statement
of the terms hereof. Each Guarantor’s liability hereunder is independent of and
in addition to its liability under any other guaranty previously of subsequently
executed. No course of dealing, course of performance or trade usage, and no
parole evidence of any nature, shall be used to supplement or modify any terms
hereof, nor are there any conditions to the full effectiveness of this Guaranty.
None of the terms and provisions of this Guaranty may be waived, altered,
modified or amended in any way except by an instrument in writing executed by
duly authorized officers of each Lender and the Guarantors.
16. Consent to Jurisdiction. Notwithstanding the place where any Liability
originates or arises, or is to be repaid, any suit, action or proceeding arising
out of or relating to this Guaranty, any of the Agreements, or any borrowing
made in connection with any of the Agreements, may be instituted in any court of
the United States of America or the State of Michigan, sitting in the City of
Detroit, State of Michigan, and each Guarantor hereby irrevocably waives any
objection which it may have or hereafter have to the laying of the venue of any
such suit, action or proceeding and any claim that any such suit, action or
proceeding has been brought in an inconvenient forum; and each Guarantor hereby
irrevocably submits his person and property to the jurisdiction of any such
court in any such suit, action or proceeding. Each Guarantor hereby consents to
the service of process in any suit, action or proceeding of the nature referred
to in this Section 16 by the mailing of a copy thereof by registered or
certified mail, postage prepaid, or personally delivering a copy thereof to such
Guarantor, at the address set forth under its signature below, or at such other
address as such Guarantor may hereafter specify to the Lenders in writing.
Nothing in this Section 16 shall affect the right of any Lender to serve process
in any other manner permitted by law or limit the right of the Lenders to bring
proceedings against any Guarantor or any of its property in the courts of any
other jurisdiction in which it is subject to service of process. To the extent
that any Guarantor now or hereafter may be entitled, in any jurisdiction in
which proceedings may at any time be commenced with respect to this Guaranty or
the transactions contemplated hereby, to claim itself or its revenues, assets or
properties any immunity (including, without limitation, immunity from service of
process, jurisdiction, suit, judgment, counterclaim, enforcement of or execution
on a judgment, attachment prior to the judgment, attachment in aid of execution
of a judgment or other legal process), and to the extent that in any such
jurisdiction there may be attributed any such immunity (whether or not claimed),
such Guarantor hereby irrevocably undertakes not to claim and hereby irrevocably
waives any such immunity to the fullest extent permitted by law. Each Guarantor
irrevocably and generally consents in respect of any proceedings to the giving
of any relief or the issue of any process in connection with those proceedings
including, without limitation, the making, enforcement or execution against any
assets whatsoever of any order or judgment which may be made or given in those
proceedings.
17. Governing Law; Headings. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Michigan without giving effect to the
choice of law principles of such state. The headings of the various paragraphs
hereof are for the convenience of reference only and shall in no way modify any
of the terms or provisions hereof.
GUARANTY AGREEMENT

 

- 8 -



--------------------------------------------------------------------------------



 



18. Notices. Any notice, demand, consent or request given or made to each
Guarantor by any Lender shall be deemed to have been duly given or made if sent
in writing (including telecommunications) to such Guarantor to the address or
telex or telecopy number set forth below the name of such Guarantor on the
signature page hereof, or at such other address or telex or telecopy number as
such Guarantor may hereafter specify to the Lenders in writing. All notices or
other communications sent by means of telecopy, telex or other wire transmission
shall be made with request for assurance of receipt in a manner typical with
respect to communications of that type. Written notices or other communications
shall be deemed delivered upon receipt if delivered by hand or by telecopy,
three business days after mailing if mailed, or one business day after deposit
with an overnight courier service if delivered by overnight courier. Notices or
other communications delivered by hand shall be deemed delivered upon receipt.
19. WAIVER OF JURY TRIAL. THE LENDERS, IN ACCEPTING THIS GUARANTY, AND THE
GUARANTORS, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS
GUARANTY OR ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY OF THEM. NEITHER THE LENDERS NOR THE
GUARANTORS SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY OF THE
LENDERS OR THE GUARANTORS EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF
THEM. THIS GUARANTY IS FREELY AND VOLUNTARILY GIVEN TO THE LENDERS BY THE
GUARANTORS WITHOUT ANY DURESS OR COERCION, AND AFTER EACH GUARANTOR HAS EITHER
CONSULTED WITH COUNSEL OR BEEN GIVEN AN OPPORTUNITY TO DO SO. EACH GUARANTOR HAS
CAREFULLY AND COMPLETELY READ ALL OF THE TERMS AND PROVISIONS OF THIS GUARANTY
AND OF EACH AGREEMENT.
GUARANTY AGREEMENT

 

- 9 -



--------------------------------------------------------------------------------



 



EXECUTED and effective as of the day and year first above written.

                    UNIVERSAL FOREST PRODUCTS, INC.    
 
             
 
  By:           
 
   
 
   
 
    Print Name:       
 
       
 
   
 
    Its:         
 
     
 
        UNIVERSAL FOREST PRODUCTS TEXAS LIMITED PARTNERSHIP    
 
             
 
  By:           
 
   
 
   
 
    Print Name:       
 
       
 
   
 
    Its:         
 
     
 
        UNIVERSAL FOREST PRODUCTS HOLDING COMPANY, INC.    
 
             
 
  By:           
 
   
 
   
 
    Print Name:       
 
       
 
   
 
    Its:         
 
     
 
                  UNIVERSAL FOREST PRODUCTS WESTERN DIVISION, INC.    
 
             
 
  By:           
 
   
 
   
 
    Print Name:       
 
       
 
   
 
    Its:         
 
     
 
   

GUARANTY AGREEMENT

 

- 10 -



--------------------------------------------------------------------------------



 



                UNIVERSAL FOREST PRODUCTS EASTERN DIVISION, INC.    
 
           
 
By:           
 
 
 
   
 
  Print Name:       
 
     
 
   
 
  Its:        
 
   
 
   
 
              UNIVERSAL TRUSS, INC.    
 
           
 
By:           
 
 
 
   
 
  Print Name:       
 
     
 
   
 
  Its:        
 
   
 
   
 
              UNIVERSAL FOREST PRODUCTS RECLAMATION CENTER, INC.    
 
           
 
By:           
 
 
 
   
 
  Print Name:       
 
     
 
   
 
  Its:        
 
   
 
   
 
              UNIVERSAL FOREST PRODUCTS OF MODESTO L.L.C.    
 
           
 
By:           
 
 
 
   
 
  Print Name:       
 
     
 
   
 
  Its:        
 
   
 
   

GUARANTY AGREEMENT

 

- 11 -



--------------------------------------------------------------------------------



 



                TRESSTAR, LLC    
 
           
 
By:           
 
 
 
   
 
  Print Name:       
 
     
 
   
 
  Its:        
 
   
 
   
 
              UFP VENTURES, INC.    
 
           
 
By:           
 
 
 
   
 
  Print Name:       
 
     
 
   
 
  Its:        
 
   
 
   
 
              UFP REAL ESTATE, INC.    
 
           
 
By:           
 
 
 
   
 
  Print Name:       
 
     
 
   
 
  Its:        
 
   
 
   
 
              UFP VENTURES II, INC.    
 
           
 
By:           
 
 
 
   
 
  Print Name:       
 
     
 
   
 
  Its:        
 
   
 
   

GUARANTY AGREEMENT

 

- 12 -



--------------------------------------------------------------------------------



 



                UNIVERSAL FOREST PRODUCTS RMS, LLC    
 
           
 
By:           
 
 
 
   
 
  Print Name:       
 
     
 
   
 
  Its:        
 
   
 
   
 
              UFP TRANSPORTATION, INC.    
 
           
 
By:           
 
 
 
   
 
  Print Name:       
 
     
 
   
 
  Its:        
 
   
 
   
 
              INDIANAPOLIS REAL ESTATE, LLC    
 
           
 
By:           
 
 
 
   
 
  Print Name:       
 
     
 
   
 
  Its:        
 
   
 
   
 
              Address for each Guarantor:       2801 Beltline NE       Grand
Rapids, MI 49505       Telecopy No.: 616-361-7534    

GUARANTY AGREEMENT

 

- 13 -



--------------------------------------------------------------------------------



 



EXHIBIT C
REVOLVING CREDIT NOTE

     
$                    
  December      , 2004
 
  Detroit, Michigan

FOR VALUE RECEIVED,                                         , a
                                         (the “Company”), hereby unconditionally
promises to pay to the order of                                          (the
“Lender”), at the principal banking office of the Agent in Detroit, Michigan in
[U.S.] [Canadian] Dollars and in Same Day Funds, the principal sum of
                                         [U.S.] [Canadian] Dollars
([C]$                                        ) or such lesser amount as is
recorded on the schedule attached hereto, or in the books and records of the
Lender, on the Termination Date; and to pay interest on the unpaid principal
balance hereof from time to time outstanding, in like money and funds, for the
period from the date hereof until the Syndicated Loans evidenced hereby shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement referred to below.
The Lender is hereby authorized by the Company to record on the schedule
attached to this Revolving Credit Note, or on its books and records, the date,
amount and type of each Syndicated Loan, the duration of the related Interest
Period (if applicable), the amount of each payment or prepayment of principal
thereon and the other information provided for on such schedule, which schedule
or such books and records, as the case may be, shall constitute prima facie
evidence of the information so recorded, provided, however, that any failure by
the Lender to record any such information shall not relieve the Company of its
obligation to repay the outstanding principal amount of such Syndicated Loans,
all accrued interest thereon and any amount payable with respect thereto in
accordance with the terms of this Revolving Credit Note and the Credit
Agreement.
The Company and each endorser or guarantor hereof waives demand, presentment,
protest, diligence, notice of dishonor and any other formality in connection
with this Revolving Credit Note. Should the indebtedness evidenced by this
Revolving Credit Note or any part thereof be collected in any proceeding or be
placed in the hands of attorneys for collection, the Company agrees to pay, in
addition to the principal, interest and other sums due and payable hereon, all
costs of collecting this Revolving Credit Note, including attorneys’ fees and
expenses (including without limitation allocated costs and expenses of attorneys
who are employees of the Lender).
This Revolving Credit Note evidences one or more Syndicated Loans made under a
Credit Agreement, dated as of December  _____, 2004 (as amended or modified from
time to time, the “Credit Agreement”), by and among the Company, the other
Borrower, the lenders party thereto from time to time (including the Lender),
JPMorgan Chase Bank, N.A., as Agent, Wachovia Bank, N.A., as Syndication Agent,
and Standard Federal Bank, N.A., as Documentation Agent, to which reference is
hereby made for a statement of the circumstances under which this Revolving
Credit Note is subject to prepayment and under which its due date may be
accelerated. Capitalized terms used but not defined in this Revolving Credit
Note shall have the respective meanings assigned to them in the Credit
Agreement.
REVOLVING CREDIT NOTE

 





--------------------------------------------------------------------------------



 



This Revolving Credit Note is made under, and shall be governed by and construed
in accordance with, the laws of the State of Michigan in the same manner
applicable to contracts made and to be performed entirely within such State and
without giving effect to choice of law principles of such State.

                     
 
           
 
By:           
 
 
 
   
 
  Print Name:       
 
     
 
   
 
  Its:        
 
   
 
   

REVOLVING CREDIT NOTE

 

- 2 -



--------------------------------------------------------------------------------



 



Schedule to Revolving Credit Note, dated
December           , 2004, made by                                         
in favor of                     

                                                  Principal                    
        Amount             Principal   Type       Interest   Paid, Pre-  
Principal     Transaction   Amount of   of   Interest   Period (if   paid or  
Balance   Notation Date   Loan   Loan*   Rate   applicable   Converted  
Outstanding   Made By
 
                           

 

      *  
E — Syndicated Eurodollar Rate
     
F — Floating Rate
     
B — BA Rate

REVOLVING CREDIT NOTE

 

- 3 -



--------------------------------------------------------------------------------



 



EXHIBIT D
SWINGLINE NOTE

$                       December         , 2004     Detroit, Michigan

FOR VALUE RECEIVED, Universal Forest Products, Inc., a Michigan corporation (the
“Company”), hereby promises to pay to the order of JPMorgan Chase Bank, N.A.
(the “Agent”), at the principal banking office of the Agent in Detroit, Michigan
in U.S. Dollars and in Same Day Funds, the principal sum of                     
U.S. Dollars ($                    ), or such lesser amount as is recorded on
the schedule attached hereto or in the books and records of the Agent, on the
Termination Date or such earlier date as the Agent may require in its sole
discretion; and to pay interest on the unpaid principal balance hereof from time
to time outstanding, in like money and funds, for the period from the date
hereof until the Swingline Loans evidenced hereby shall be paid in full, at the
rates per annum and on the dates provided in the Credit Agreement referred to
below.
The Agent is hereby authorized by the Company to record on the schedule attached
to this Swingline Note, or on its books and records, the date and the amount of
each Swingline Loan, the applicable interest rate and type and the duration of
the related Interest Period (if applicable), the amount of each payment or
prepayment of principal thereon, and the other information provided for on such
schedule, which schedule or such books and records, as the case may be, shall
constitute prime facie evidence of the information so recorded, provided,
however, that any failure by the Agent to record any such notation shall not
relieve the Company of its obligation to repay the outstanding principal amount
of this Swingline Note, all accrued interest hereon and any amount payable with
respect hereto in accordance with the terms of this Swingline Note and the
Credit Agreement.
The Company and each endorser or guarantor hereof waives presentment, protest,
notice of dishonor and any other formality in connection with this Swingline
Note. Should the indebtedness evidenced by this Swingline Note or any part
thereof be collected in any proceeding or be placed in the hands of attorneys
for collection, the Company agrees to pay, in addition to the principal,
interest and other sums due and payable hereon, all costs of collection of this
Swingline Note, including attorneys’ fees and expenses.
This Swingline Note evidences Swingline Loans made under a Credit Agreement,
dated as of December  , 2004 (as amended or modified from time to time, the
“Credit Agreement”), by and among the Company, the Canadian Borrower, the
lenders party thereto from time to time (including the Lender), the Agent,
Wachovia Bank, N.A., as Syndication Agent, and Standard Federal Bank, N.A., as
Documentation Agent, to which reference is hereby made for a statement of the
circumstances under which this Swingline Note is subject to prepayment and under
which its due date may be accelerated. Capitalized terms used but not defined in
this Swingline Note shall have the respective meanings assigned to them in the
Credit Agreement.
SWINGLINE NOTE

 





--------------------------------------------------------------------------------



 



This Swingline Note is made under, and shall be governed by and construed in
accordance with, the laws of the State of Michigan in the same manner applicable
to contracts made and to be performed entirely within such State and without
giving effect to choice of law principles of such State.

                      UNIVERSAL FOREST PRODUCTS, INC.    
 
               
 
  By:                          
 
      Print Name:        
 
      Its:        
 
         
 
   

SWINGLINE NOTE

 

- 2 -



--------------------------------------------------------------------------------



 



Schedule to Swingline Note dated December                    , 2004,
made by Universal Forest Products, Inc.
in favor of JPMorgan Chase Bank, N.A.

                                                      Principal                
    Principal               Transaction   Amount of     Applicable     Interest
    Amount Paid or     Balance     Notation   Date   Loan     Interest Rate    
Period     Prepaid     Outstanding     Made By  
 
                                               

SWINGLINE NOTE

 

- 3 -



--------------------------------------------------------------------------------



 



EXHIBIT E
BID-OPTION QUOTE REQUEST
[Date]
JPMorgan Chase Bank, N.A.,
as Agent for the Lenders
6511 Woodward Avenue
Detroit, Michigan 48226
Attention:                     
Universal Forest Products, Inc., a Michigan corporation (the “Company”), hereby
requests offers to make Bid-Option Loans comprising the Bid-Option Borrowing(s)
described below pursuant to Section 2.2(b) of the Credit Agreement, dated as of
December_, 2004, as amended, supplemented or otherwise modified (the “Credit
Agreement”), by and among the Company, the Canadian Borrower, JPMorgan Chase
Bank, N.A., as Agent, Wachovia Bank, N.A., as Syndication Agent, and Standard
Federal Bank, N.A., as Documentation Agent. Capitalized terms used but not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement.
Date of Bid-Option Borrowing(s):                     ,                     
Type of Bid-Option Borrowing(s):                     [Absolute Rate] [Eurodollar
Rate]

         
 
  Aggregate Amount of each Bid-Option Borrowing:   (a)                    *
 
      (b)                    
 
      (c)                     

     
Interest Period:
  (a)                     **
 
  (b)                     
 
  (c)                     

                      UNIVERSAL FOREST PRODUCTS, INC.    
 
               
 
  By:                          
 
      Print Name:        
 
      Its:  
 
   
 
         
 
   

      *  
Must be (a) $3,000,000 or a larger multiple of $1,000,000.
  **  
Must comply with the definition of the “Bid-Option Interest Period.”

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
INVITATION FOR BID-OPTION QUOTES
[Date]

     
To:
  [Name of Lender]
 
  Attention:                    

Reference is made to the Credit Agreement, dated as of December  , 2004, as
amended, supplemented or otherwise modified (the “Credit Agreement”), by and
among Universal Forest Products, Inc. (the “Company”), the Canadian Borrower,
the lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
Agent, Wachovia Bank, N.A., as Syndication Agent, and Standard Federal Bank,
N.A., as Documentation Agent. Capitalized terms used but not defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement.
Pursuant to Section 2.2(c) of the Credit Agreement, JPMorgan Chase Bank, N.A.,
as Agent, is pleased on behalf of the Company to invite you to submit Bid-Option
Quotes to the Company for the BidOption Borrowing(s) described below.
Date of Bid-Option Borrowing(s):                     ,                     
Type of Bid-Option Borrowing(s): [Absolute Rate] [Eurodollar Rate]

                  Aggregate Amount of Each             Bid-Option Borrowing:  
Interest Period:    
(a)
                                                                (a)
                                                                 
(b)
                                                                (b)
                                                                 
(c)
                                                                (c)
                                                                 

Please respond to this invitation by no later that 9:00 a.m. (Detroit time) on
                    ,                     . *

                          UNIVERSAL FOREST PRODUCTS, INC.    
 
                   
 
  By:                                       Print Name:        
 
      Its:      
 
                     

      *  
The proposed date of the Borrowing in the case of Absolute Rate Bid-Option
Borrowing. The third Business Day prior to the proposed date of Borrowing in the
case of Eurodollar Rate Bid-Option Borrowing.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
BID-OPTION QUOTE
[Date]
JPMorgan Chase Bank, N.A.,
6511 Woodward Avenue
Detroit, Michigan 48226
Attention:                     
Reference is made to the Credit Agreement, dated as of December _, 2004, as
amended, supplemented or otherwise modified (the “Credit Agreement”), by and
among Universal Forest Products, Inc. (the “Company”), the Canadian Borrower,
the lenders party thereto from time to time (including the Lender), JPMorgan
Chase Bank, N.A., as Agent, Wachovia Bank, N.A., as Syndication Agent, and
Standard Federal Bank, N.A., as Documentation Agent. Capitalized terms used but
not defined herein shall have the respective meanings ascribed thereto in the
Credit Agreement.
In response to your Invitation for Bid-Option Quotes dated                     
                   ,                     ,
                                        (the “Lender”), hereby makes the
following offer[s] to make [a] Bid-Option Loan[s]:

     
1.
  Quoting Lender:                                         
 
   
 
  Contact Person:                                         
 
   
2.
  Date of proposed Borrowing:                    ,                     *
 
   
3.
  Quotes:

                                      Bid-Option Absolute         Type of
Bid-Option           Rate or Bid-Option         Loans: Absolute Rate   Principal
    Eurodollar Rate     Interest   or Eurodollar Rate**   Amount***    
Margin****     Period****  
(a)                     
                                                                                
(b)                     
                                                                                
(c)                     
                                                                                

     
4.
  The aggregate amount of Bid-Option Loans which may be accepted by the Company
pursuant to this Bid-Option Quote shall not exceed $                    .

 

 



--------------------------------------------------------------------------------



 



The Lender acknowledges and agrees that this Bid-Option Quote (a) is irrevocable
and (b), subject to the terms and conditions of the Credit Agreement, obligates
it to make a Bid-Option Loan for which any quote is accepted, in whole or in
part.

                          [Name of Lender]    
 
                   
 
  By:                                       Print Name:        
 
      Its:      
 
                     

      *  
As specified in the related Invitation for Bid-Option Quotes.
  **  
As specified in the related Invitation for Bid-Option Quotes.
  ***  
The principal amount (a) must be $3,000,000 or a larger multiple of $1,000,000
and (b) may not exceed the aggregate amount of the related Bid-Option Borrowing
specified in the related Invitation for Bid-Option Quotes.
  ****  
Specify rate of interest per annum (rounded up to the nearest 1/1000th of 1%) or
applicable margin, which may be positive or negative, expressed as a percentage
(rounded up to the nearest 1/1000th of 1%), as the case may be.
  *****  
As specified in the related Invitation for Bid-Option Quotes.

BID-OPTION QUOTE

 

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT H
REQUEST FOR SYNDICATED ADVANCE
[Date]
To each Lender party to
the referenced Credit Agreement
c/o JPMorgan Chase Bank, N.A., as Agent for the Lenders
611 Woodward Avenue
Detroit, Michigan 48226
Attention:                     
                    , a                     (the “Borrower”) hereby requests a
[insert Syndicated Loan, or Letter of Credit Advance] pursuant to Section 2.6 of
the Credit Agreement, dated as of December _, 2004 (as amended or modified from
time to time, the “Credit Agreement”), among the Borrowers, the lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as Agent, Wachovia Bank,
N.A., as Syndication Agent, and Standard Federal Bank, N.A., as Documentation
Agent.
[A Syndicated Loan is requested to be made in the amount of
[C]$                    , to be made on                     ,
                    and evidenced by the Borrower’s Revolving Credit Notes. Such
Loan shall be a [insert Eurodollar Rate Syndicated Loan, BA Rate Syndicated
Loan, or Floating Rate Loan] and the initial Interest Period, if such requested
Loan is a Eurodollar Rate Syndicated Loan or a BA Rate Syndicated Loan, shall be
[insert permitted Interest Period].]
[Such Letter of Credit Advance shall be made by the issuance by the Agent of its
Letter of Credit for the account of the Borrower in the maximum stated amount of
$                      to and for the benefit of                      with a
stated expiry date of ,                     , and containing the further terms
and conditions set forth in the attached letter of credit application to the
Agent.]
In support of this request, the Borrower hereby represents and warrants to the
Agent and the Lenders that:
1. The representations and warranties contained in the Credit Agreement are true
and correct in all material respects on and as of the date hereof, and will be
true and correct in all material respects on the date such Advance is made (both
before and after such Advance is made), as if such representations and
warranties were made on and as of such dates.
2. No Event of Default or Default has occurred and is continuing or will exist
on the date such Advance is made and such Advance shall not cause an Event of
Default or Default.

 

 



--------------------------------------------------------------------------------



 



Acceptance of the proceeds of such Advance by the Borrower shall be deemed to be
a further representation and warranty that the representations and warranties
made herein are true and correct in all material respects at the time such
proceeds are disbursed.
Capitalized terms used but not defined herein shall have the respective meanings
assigned to them in the Credit Agreement.

                               
 
                   
 
  By:                                       Print Name:        
 
      Its:      
 
                     

Date :                             ,                   
REQUEST FOR SYNDICATED ADVANCE

 

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT I
(VARNUM LOGO) [c91232c9123201.gif]
December 20, 2004
JPMorgan Chase Bank, N.A., as Agent, and each Lender
which is a party to the Credit Agreement
(as defined below)
611 Woodward Avenue
Detroit, Michigan 48226

     
Re:
  Credit Agreement dated as of December 20, 2004, by and
 
  among Universal Forest Products, Inc., the signatory lenders
 
  thereto, and JPMorgan Chase Bank, N.A., as Agent (the
 
  “Agreement”)

Ladies and Gentlemen:
We have acted as counsel to Universal Forest Products, Inc., a Michigan
corporation (the “Company”), and the entities identified in Schedule A attached
hereto (collectively, the “Guarantors”) in connection with the Agreement, the
Notes and the Guaranties (collectively referred to as the “Loan Documents”) and
the transactions completed thereby. This opinion is being delivered to you
pursuant to paragraph 2.7(d) of the Agreement. Except as otherwise defined in
this opinion, capitalized terms used herein shall have the meanings given to
them in the Agreement.
We have examined such records, documents, certificates and other instruments and
have made such investigation of fact and law as we deem necessary to render this
opinion. As to various questions of tact relevant to this opinion, we have
relied upon statements and certificates of officers and employees of the Company
and its Subsidiaries and of public officials.
In our examination, we have assumed the legal capacity of all natural persons,
the authenticity of all documents submitted to us as originals, the conformity
to original documents of all documents submitted to us as copies, and the
authenticity of the originals of such copies. For purposes of the opinion
expressed in paragraph 3 below, we have further assumed that the Loan Documents
constitute the valid and binding obligations of the parties thereto other than
the Company and the Guarantors.
Based on and subject to the foregoing, it is our opinion that:
1. Each of the Company and the Guarantors is duly organized, validly existing
and in good standing under the laws of the state of Michigan, and has all
requisite corporate, limited liability company or limited partnership (as
applicable, “Entity”) power and authority to own or lease its property and to
carry on its business as now conducted and to engage in the transactions
contemplated by the Loan Documents.

 

 



--------------------------------------------------------------------------------



 



(VARNUM LOGO) [c91232c9123201.gif]
JPMorgan Chase Bank, N.A., et al.
December 20, 2004
Page 2
2. Each of the Company and the Guarantors has full Entity power and authority to
execute and deliver the Loan Documents to which it is a party and to engage in
the transactions contemplated thereby. The execution, delivery and performance
by each of the Company and the Guarantors of the Loan Documents to which it is a
party have been duly authorized by all necessary Entity action and are not in
contravention of (i) the Company’s or such Guarantor’s organizational or charter
documents or any law or regulation applicable to the Company or such Guarantor
or (ii) to our knowledge, any judgment, decree, writ, injunction, order or award
of any arbitrator, court or governmental authority or any contract or
undertaking to which the Company or any Guarantor is a party or by which the
Company or any Guarantor or its respective property is bound.
3. No authorization or approval of, filing with, or notice to any governmental
authority or regulatory body is required on behalf of the Company or any
Guarantor to authorize, or is required in connection with the execution,
delivery and performance by the Company or any Guarantor of the Loan Documents.
4. Each Loan Document to which the Company or any Guarantor is a party has been
duly executed and delivered and constitutes the valid and legally binding
obligation of the Company or such Guarantor, as applicable, and is enforceable
against the Company or such Guarantor, as applicable, in accordance with its
terms.
5. To our knowledge there is no pending or threatened action or proceeding
against the Company or any Guarantor before any court, governmental agency or
arbitrator which is required to be described pursuant to Item 103 of
Regulation S-K under the Securities Exchange Act of 1934, as amended (the “Act”)
in the Company’s reports filed with the Securities and Exchange Commission
(“SEC”) pursuant to the Act, other than matters described in the Company’s 10-K
(Annual Report for Fiscal Year Ended December 27,2003), filed with the SEC on
March 11, 2004, and the Company’s 10-Q (Quarterly Report for Quarterly Period
Ended September 25,2004), filed with the SEC on October 25,2004.
The foregoing opinion is subject to and qualified by the following
qualifications:
A. The law covered by the opinions expressed herein is limited to the federal
law of the United States and the law of the State of Michigan.
B. The term “knowledge” as used herein is limited to the actual knowledge of
those attorneys in our firm who have directly participated in this engagement or
who are primarily responsible for the Company and the Guarantors concerning any
issue or factual information addressed herein, Additionally, with respect to
factual matters not independently established by us we have relied upon
certificates of officers of the Company and the Guarantors, which reliance we
deem appropriate.

 

 



--------------------------------------------------------------------------------



 



(VARNUM LOGO) [c91232c9123201.gif]
JPMorgan Chase Bank, N.A., et al.
December 20, 2004
Page 3
C. To the extent our opinion relates to the enforceability of any agreement or
obligation, it is subject to and qualified by the following:
(1) the effect and application of bankruptcy, insolvency, reorganization,
moratorium and other laws now or hereafter in effect which relate to or limit
creditors’ and secured parties’ rights or remedies generally;
(2) the effect and application of general principles of equity, whether
considered in a proceeding in equity or at law; and
(3) limitations imposed by applicable law on the enforceability of purported
waivers of rights and defenses.
D. With respect to the validity and legality of the interest provisions of the
Agreement and the Notes, no opinion is expressed as to the effect of the
Michigan criminal usury statute (MCLA Sec. 438.41) if the applicable rate of
interest on any of the Notes at any time exceeds the applicable rate specified
in such statute (25% per annum simple interest).
E. We have made no independent investigation as to the accuracy or completeness
of any of the statements set forth in the certificates of representatives of the
Company or the Guarantors or other documents presented to us for our review, but
we have no knowledge of any incorrect or misleading statement therein.
F. This opinion is given as of the date hereof, and we undertake no obligation
to advise you of any changes in the matters set forth herein.
This opinion is addressed to and is for the benefit solely of the Agent and the
Lenders and their permissible successors, assigns and participants, and the
Agent’s and Lenders’ respective legal counsel in connection with the Agreement,
and may not be relied upon by any other person, firm or corporation for any
purpose whatsoever and, except as required by law, may not be published or
disseminated, nor referenced, in any other document or writing without our
express written consent.
Very truly yours,
Varnum, Riddering, Schmidt & Howlett llp
Joan Schleef

 

 



--------------------------------------------------------------------------------



 



(VARNUM LOGO) [c91232c9123201.gif]
EXHIBIT A
Guarantors
Universal Forest Products of Modesto, LLC
Tresstar, LLC
UFP Ventures, Inc.
Universal Forest Products Western Division, Inc.
Universal Forest Products Texas Limited Partnership
Universal Forest Products Holding Company, Inc.
Universal Forest Products Reclamation Center, Inc.
Universal Forest Products Eastern Division, Inc.
UFP Real Estate, Inc.
Universal Truss, Inc.
Indianapolis Real Estate, LLC
UFP Ventures II, Inc.
UFP Transportation, Inc.
Universal Forest Products RMS, LLC

 

 



--------------------------------------------------------------------------------



 



Stewart McKelvey Stirling Scales
File Reference: NS28679-1
December 20, 2004
JPMORGAN CHASE BANK, N.A., AS AGENT, AND THE LENDERS REFERRED TO BELOW
Gentlemen/Ladies:
We are local Nova Scotia counsel for Universal Forest Products Nova Scotia ULC,
an unlimited company (sometimes referred to as an “unlimited liability company”)
(the “Canadian Borrower”), and have represented the Canadian Borrower in
connection with its execution and delivery of an Amended and Restated Credit
Agreement (the “Credit Agreement”) dated as of December 20, 2004 by and among
Universal Forest Products, Inc., a Michigan corporation, the Canadian Borrower,
the lenders party thereto from time to time (the “Lenders”), JPMorgan Chase
Bank, N.A., a national banking association, as Agent (in such capacity, together
with its successors and assigns, the “Agent”), Wachovia Bank, N.A., as
syndication Agent and Standard Federal Bank, N.A., National City Bank of the
Midwest and Comerica Bank as documentation agents (the Credit Agreement and the
various Revolving Credit Notes, each dated as of December 20, 2004 made by the
Canadian Borrower, being collectively referred to as the “Canadian Borrower Loan
Documents”).
In connection with the opinions set out below, we have examined executed copies
of each of the following documents:
1. the Canadian Borrower Loan Documents;
2. a certificate of status (the “Certificate of Status”) pertaining to the
Canadian Borrower issued on behalf of the Registrar of Joint Stock Companies for
the Province of Nova Scotia, dated December 20, 2004;
3. the memorandum of association, articles of association, other constating
documents and organizational minutes of the Canadian Borrower contained in the
minute book of the Canadian Borrower; and
4. a resolution of the directors of the Canadian Borrower dated December 20,
2004 authorizing the execution and delivery of the Canadian Borrower Loan
Documents by the Canadian Borrower.

 

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A., as Agent, and the Lenders
December 20, 2004
Page 2
We have also examined the originals or copies, certified or otherwise identified
to our satisfaction, of such public and corporate records, certificates,
instruments and other documents and have considered such questions of law as we
have deemed necessary as a basis for the opinions hereinafter expressed.
In stating our opinions, we have assumed:
a. the genuineness of all signatures, the authenticity of all documents
submitted to us as originals and the conformity to original documents of all
documents submitted to us as notarial, certified, telecopies, conformed or
reproduction copies thereof and the authenticity of the originals of such
documents;
b. the completeness, truth and accuracy of all facts set forth in official
public records and certificates and other documents supplied by public
officials;
c. that the constating documents and corporate resolutions in the minute book of
the Canadian Borrower reviewed by us above remain unamended and complete;
d. that all facts set out in a certificate of an officer of the Canadian
Borrower attached hereto, upon which we have relied in connection with this
opinion, are true and correct; and
e. that the Canadian Borrower Loan Documents have each been physically delivered
by the Canadian Borrower to the Agent or its lawful representatives and that
such delivery was not subject to any condition or escrow.
The opinions hereinafter expressed are limited to the laws of the Province of
Nova Scotia including the federal laws of Canada applicable therein as of the
date of this opinion letter and we express no opinion as to the laws of any
other jurisdiction.
Based upon the foregoing, it is our opinion that:

1.  
The Canadian Borrower is an unlimited company duly incorporated, validly
existing and in good standing as to the filing of annual returns and payment of
annual fees under the Companies Act (Nova Scotia) and Corporations Registration
Act (Nova Scotia).

2.  
The Canadian Borrower has the power and authority, and the legal right, to make,
deliver and perform its obligations under the Canadian Borrower Loan Documents
and to borrow under the Credit Agreement. The Canadian Borrower has taken all
necessary corporate and other action to authorize the performance of its
obligations under the Canadian Borrower Loan Documents and to authorize the
execution, delivery and performance of the Canadian Borrower Loan Documents.

3.  
No consent or authorization of, approval by, notice to, filing with or other act
by or in respect of, any governmental authority in the Province of Nova Scotia
or under the federal laws of Canada applicable therein is required in connection
with the borrowings by the Canadian Borrower under the Canadian Borrower Loan
Documents or with the execution, delivery, performance, validity or
enforceability of any of the Canadian Borrower Loan Documents.

 

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A., as Agent, and the Lenders
December 20, 2004
Page 3

4.  
The Canadian Borrower Loan Documents have been duly executed and delivered on
behalf of the Canadian Borrower.

5.  
The execution and delivery of the Canadian Borrower Loan Documents by the
Canadian Borrower, the performance of its obligations there under, the
consummation of the transactions contemplated thereby, the compliance by the
Canadian Borrower with any of the provisions thereof, the borrowings under the
Credit Agreement and the use of proceeds thereof, all as provided therein, a)
will not violate, or constitute a default under, any requirement of any law,
order or regulation of the Province of Nova Scotia or federal law of Canada
applicable therein applicable to the Canadian Borrower and (b) will not result
in, or require, the creation or imposition of any Lien (as such term is defined
in the Credit Agreement) on any of the properties or revenues of the Canadian
Borrower pursuant to any such law, order or regulation.

6.  
To ensure the legality, validity, enforceability or admissibility in evidence of
he Canadian Borrower Loan Documents it is not necessary that any Canadian
Borrower Loan Documents or any other document be filed, registered or recorded
with, or executed or notarized before, any court of other authority of the
Province of Nova Scotia or that any registration charge or stamp or similar tax
be paid on or in respect of the Canadian Borrower Loan Documents in the Province
of Nova Scotia other than court filing fees.

7.  
A court in the Province of Nova Scotia (a “Nova Scotia Court”) would not refuse
to enforce any of the Canadian Borrower Loan Documents by reason of their
failure to comply with any special formal requirements of the Province of Nova
Scotia.

8.  
It is not necessary under the laws of the Province of Nova Scotia or the federal
laws of Canada applicable therein (a) in order to enable the Agent and the
Lenders or any of them to enforce their respective rights of the Canadian
Borrower Loan Documents or (b) by reason of the execution of the Canadian
Borrower Loan Documents or the performance of the Canadian Borrower Loan
Documents that any of them should be licensed, qualified or entitled to carry on
business in the Province of Nova Scotia except that in order to enforce their
rights in the Canadian Borrower Loan Documents the Agent and the Lenders may be
required to become licensed at the time of enforcement under the Corporations
Registration Act (Nova Scotia)

9.  
In any action or proceeding arising out of or relating to the Canadian Borrower
Loan Documents in any Nova Scotia Court, such court would recognize and give
effect to the choice of law provisions in the Canadian Borrower Loan Documents
wherein the parties thereto agree that the Canadian Borrower Loan Documents
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Michigan if it was not made with a view to avoiding the
consequences of the laws of any other jurisdiction and that choice is not
otherwise contrary to public policy, as such term is understood under the laws
of the Province of Nova Scotia.

 

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A., as Agent, and the Lenders
December 20, 2004
Page 4

10.  
The laws of the Province of Nova Scotia permit an action to be brought in a Nova
Scotia court on any final and conclusive judgment in personam under the internal
laws of the State of Michigan which is not impeachable as void or voidable under
the internal laws of the State of Michigan, for a sum certain if:

  a.  
that judgment was not obtained by fraud or in a manner contrary to “natural
justice” and the enforcement of that judgment would not be contrary to “public
policy” as such terms are applied by the courts of the Province of Nova Scotia;
    b.  
the Michigan Court did not act either:

  i.  
without jurisdiction under the conflict of laws rules of the laws of the
Province of Nova Scotia; or

  ii.  
without authority, under the laws in force in Michigan, to adjudicate concerning
the cause of action or subject matter that resulted in the judgment or
concerning the person of that judgment debtor;

  c.  
the Canadian Borrower, was duly served with the process of the Michigan Court or
appeared to defend such process, and, for the purposes of service of process, it
is not sufficient that the Canadian Borrower had agreed to submit to the
jurisdiction of Michigan;

  d.  
the judgment is not contrary to the final and conclusive judgment of another
jurisdiction;

  e.  
the enforcement of that judgment does not constitute, directly or indirectly,
the enforcement of foreign revenue or penal laws;

  f.  
the enforcement of the judgment would not be contrary to any order made by the
Attorney General of Canada under the Foreign Extraterritorial Measures Act
(Canada) or the Competition Tribunal under the Competition Act (Canada) in
respect of certain judgments, laws, and directives having effects on competition
in Canada; and

  g.  
the action to enforce that judgment is taken within six years of the date of
that foreign judgment as stipulated in the Limitations of Actions Act (Nova
Scotia)

11.  
The submission by the Canadian Borrower to the non-exclusive jurisdiction of any
court of the State of Michigan or the United States of America federal court
sitting in Detroit, Michigan would be recognized by a Nova Scotia Court provided
that such submission was enforceable under the laws by which the documents are
governed.

 

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A., as Agent, and the Lenders
December 20, 2004
Page 5
This opinion letter is being delivered to you solely for your benefit and only
in connection with the transactions contemplated by the Canadian Borrower Loan
Documents. Without our prior written consent, this letter and the opinions
expressed herein may not be:
a. relied upon you for any other purpose or in connection with any other
transaction, except in connection with or during the course of judicial or
administrative proceedings in which the opinion may be relevant;
b. relied upon by any other party;

c. quoted in whole or in part; or
d. furnished (either in its original form or by copy) to any other party except
in connection with or during the course of judicial or administrative
proceedings in which the opinions may be relevant.
We hereby consent to this opinion may be relied upon by the Agent’s and the
Lenders’ participants, assignees and other transferees contemplated by the
Canadian Borrower Loan Documents.
Yours very truly,
STEWART MCKELVEY STIRLING SCALES

 

 



--------------------------------------------------------------------------------



 



BENNETT JONES LLP
December 20, 2004
JPMorgan Chase Bank, N.A.,
as Agent and the Lenders referred to below
Universal Forest Products Nova Scotia ULC
c/o Universal Forest Products, Inc.
2801 East Beltline NE
Grand Rapids, MI USA
49505
Dear Sirs:

Re:  
Universal Forest Products Nova Scotia ULC — Credit Agreement

We have acted as Canadian tax counsel to Universal Forest Products Nova Scotia
ULC (the “Canadian Borrower”), an unlimited liability company organized under
the laws of Nova Scotia, Canada, in connection with its execution and delivery
of a credit agreement (the “Credit Agreement”) dated as of December 20, 2004 by
and among Universal Forest Products, Inc., a Michigan corporation, the Canadian
Borrower, the lenders party thereto from time to time (the “Lenders”), JPMorgan
Chase Bank, N.A., as Agent, Wachovia Bank, N.A., as Syndication Agent, and
Standard Federal Bank, N.A., National City Bank of the Midwest and Comerica
Bank, as Documentation Agents. At your request, we are rendering our opinion
concerning certain Canadian tax consequences applicable to Canadian Lenders who
make Canadian Syndicated Loans to the Canadian Borrower under the Credit
Agreement. In connection therewith, we have reviewed the final execution copy of
the Credit Agreement. All capitalized terms used herein but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Credit Agreement.
Our opinion is based on the current provisions of the Income Tax Act (Canada)
(the “ITA”) and the regulations thereunder, our understanding of the current
assessing and administrative practices of the Canada Revenue Agency (the “CRA”)
and all specific proposals to amend the ITA and the regulations thereunder which
have been publicly announced by the Minister of Finance (Canada) before the date
hereof. Our opinion does not otherwise take into account or anticipate changes
in the law or in the assessment and administrative practices of the CRA, whether
by judicial, governmental or legislative decision or action, nor does it take
into account tax legislation or considerations of any province or territory of
Canada or any jurisdiction other than Canada. We assume that the obligations
contained in the Credit Agreement to which our opinion relates will be performed
in accordance with the terms described therein.

 

 



--------------------------------------------------------------------------------



 



December 20, 2004
Page Two
Based on the foregoing, we hereby confirm our opinion that:
1. Other than as set forth in paragraph 2 below and other than customary
security registration and enforcement charges and expenses, there are no taxes
imposed under the ITA (or under any other federal laws applied in Canada) on or
by virtue of the execution, delivery, enforcement or performance of the Canadian
Syndicated Loans under the Credit Agreement and the other Loan Documents to
which the Canadian Borrower is a party.
2. There will be withholding tax imposed under the ITA on every amount paid or
credited, or deemed to be paid or credited, to persons who are not residents of
Canada for the purposes of the ITA as, on account or in lieu of payment of, or
in satisfaction of, interest on the Canadian Syndicated Loans under the Credit
Agreement. There will, however, be no such Canadian withholding tax on amounts
which are paid or credited as interest on the Canadian Syndicated Loans under
the Credit Agreement to persons who are residents of Canada in respect of the
receipt of such interest, including persons who are deemed to be residents of
Canada under section 212(13.3) of the ITA because such persons are authorized
foreign banks and such interest is in respect of any amount paid or credited to
such bank in respect of its Canadian banking business.
We have not considered and render no opinion on any aspect of law other than as
expressly set forth above.
Yours truly,
BENNETT JONES LLP
Darcy D. Moch

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J
COMPLIANCE CERTIFICATE

To:  
The Lenders party to the
Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of December 20, 2004 (as amended, modified, renewed or
extended from time to time, the “Credit Agreement”) among Universal Forest
Products, Inc., a Michigan corporation (the “Company”), the Canadian Borrower,
the lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
Agent, Wachovia Bank, N.A., as Syndication Agent, and Standard Federal Bank,
N.A., as Documentation Agent. Unless otherwise defined herein, capitalized terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.
THE UNDERSIGNED CERTIFIES THAT:
1. I am the duly elected [Chief Financial Officer or Treasurer] of the Company.
2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements.
3. The representations and warranties made by the Company contained in each Loan
Document are true and correct as though made on and as of the date hereof.
4. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Compliance
Certificate, except as set forth below.
5. Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.
6. Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.

 

 



--------------------------------------------------------------------------------



 



Described below are the exceptions, if any, to paragraph 4 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:
 
 
 
 
The foregoing certifications, together with the computations set forth in
Schedule I and the various reports and deliveries set forth in Schedule II
hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered on
                                                            , 200_.

                                Printed Name:                          
 
  Title:                              

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of                     ,                      with
provisions of Section 5.2 of
the Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
SOLVENCY CERTIFICATE
This Certificate is made and delivered to JPMorgan Chase Bank, N.A., as Agent,
in connection with the Credit Agreement dated as of December  _____, 2004 (the
“Credit Agreement”) among Universal Forest Products, Inc., a Michigan
corporation (the “Company”), the Canadian Borrower, the lenders party thereto
from time to time (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent for the
Lenders (the “Agent”), Wachovia Bank, N.A., as Syndication Agent, and Standard
Federal Bank, N.A., as Documentation Agent, and all other Loan Documents. Terms
used but not defined herein shall have the meanings ascribed thereto in the
Credit Agreement.
Pursuant to the Credit Agreement, and acting solely in my capacity as an officer
of the Company and not in my individual capacity I hereby certify as follows:

  1.  
I am the duly elected, qualified and acting chief financial officer of the
Company and I have been responsible for acting on behalf of the Company and each
Subsidiary in connection with the negotiation and consummation of the Loan
Documents. In connection with these negotiations, I have been responsible for,
among other things, reviewing the affairs of the Company and the Subsidiaries.
    2.  
I have further, for purposes hereof, reviewed the assets and liabilities of the
Company and the Subsidiaries, after giving effect to the transactions
contemplated by the Loan Documents. In particular:

  A.  
I have reviewed the financial statements referred to in Section 4.6 of the
Credit Agreement.
    B.  
With respect to contingent and off-balance sheet liabilities included in the
liabilities of the Company and its Subsidiaries, I have consulted with the
appropriate officers and employees of the Company and its Subsidiaries and
outside counsel of the Company concerning pending and threatened litigation and
other contingent liabilities of the Company and its Subsidiaries.

On the basis of the review and analysis described above, I have concluded that:
I. (i) Immediately after the consummation of the Loan Documents and transactions
to occur on the date hereof and immediately following the making of the Advances
on the date hereof and after giving effect to the application of the proceeds of
such Advances, (a) the fair value of the assets of the Company and the
Subisidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, subordinated, contingent or otherwise, of the Company and
the Subsidiaries on a consolidated basis; (b) the present fair saleable value of
the assets of the Company and the Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Company and the Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Company and the
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Company and the
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

 

 



--------------------------------------------------------------------------------



 



(ii) The Company does not intend to, or to permit any of its Subsidiaries to,
and does not believe that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.
II. To the best of my knowledge, none of the Company or the Subsidiaries has
executed any Loan Document or any documents mentioned therein or made any
transfer or incurred any obligation thereunder or in connection therewith with
actual intent to hinder, defraud or delay either present or future creditors.
Executed and delivered on December                     , 2004.

                          UNIVERSAL FOREST PRODUCTS, INC.
 
                   
 
  By:                              
 
      Print Name:                                  
 
      Its:                                  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT L
REQUEST FOR CONTINUATION OR
CONVERSION OF SYNDICATED LOAN
[Date]
To each Lender party to
the referenced Credit Agreement
c/o JPMorgan Chase Bank, N.A.,
as Agent for the Lenders
611 Woodward Avenue
Detroit, Michigan 48226
Attention:                                           
                                                                 , a
                                          (the “Company”), hereby requests that
[C] $                                           of the principal amount of the
Syndicated Loan originally made on                                           ,
                     , which Syndicated Loan is currently a [insert type of
Loan], be continued as or converted to, as the case may be, a [insert type of
Loan requested] on                                           ,    
                 . If such Loan is requested to be converted to a Eurodollar
Rate Syndicated Loan or a BA Rate Syndicated Loan, the Company hereby elects an
Interest Period for such Loan of [insert permitted Interest Period].
In support of this request, the Company hereby represents and warrants to the
Agent and the Lenders that:
1. The representations and warranties contained in the Credit Agreement are true
and correct in all material respects on and as of the date hereof, and will be
true and correct in all material respects on the date such Loan is [continued]
[converted] (both before and after such Loan is [continued] [converted]), as if
such representations and warranties were made on and as of such dates.
2. No Event of Default or Default has occurred and is continuing or will exist
on the date such Loan is [continued][converted] (whether before or after such
Loan is [continued][converted]).
Acceptance of the proceeds of such [continued][converted] Loan by the Company
shall be deemed to be a further representation and warranty that the
representations and warranties made herein are true and correct in all material
respects at the time of such [continuation] [conversion].

 

 



--------------------------------------------------------------------------------



 



Capitalized terms used but not defined herein shall have the respective meanings
assigned to them in the Credit Agreement, dated as of December _, 2004, among
the Company, the other Borrower, the lenders party thereto from time to time
(the “Lenders”), JPMorgan Chase Bank, N.A., as Agent, Wachovia Bank, N.A., as
Syndication Agent, and Standard Federal Bank, N.A., as Documentation Agent.

                       
 
               
 
  By:                               Print Name:    
 
               
 
      Its:                      

REQUEST FOR CONTINUATION OR
CONVERSION OF SYNDICATED LOAN

 

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT M
ASSIGNMENT AND ACCEPTANCE
Reference is made to the Credit Agreement dated as of December _,2004 (as
amended or modified from time to time, the “Credit Agreement”) among Universal
Forest Products, Inc., a Michigan corporation, the Canadian Borrower, the
lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as Agent,
Wachovia Bank, N.A., as Syndication Agent, and Standard Federal Bank, N.A., as
Documentation Agent. Terms defined in the Credit Agreement are used herein with
the same meaning.
The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:
1. The Assignor hereby sells and assigns (without recourse) to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, an interest in and
to the Assignor’s rights and obligations under the Credit Agreement as of the
date hereof equal to the interest specified on Schedule 1 of all outstanding
rights and obligations under the Credit Agreement. After giving effect to such
sale and assignment, the Assignee’s Commitments will be as set forth on
Schedule 1.
2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Borrower or the performance or
observance by any Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note or Notes held by the Assignor and requests that the Agent
exchange such Note or Notes for a new Note or Notes payable to the order of the
Assignee in an amount equal to the Commitments assumed by the Assignee pursuant
hereto and the Assignor in an amount equal to the Commitments retained by the
Assignor under the Credit Agreement, respectively, as specified on Schedule 1.
3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.6 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (iv) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender;
and (v) if the Assignee is organized under the laws of a jurisdiction outside
the United States, attaches the forms prescribed by the Internal Revenue Service
of the United States certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Credit Agreement and the Notes or
such other documents as are necessary to indicate that all such payments are
subject to such taxes at a rate reduced by an applicable tax treaty.

 

 



--------------------------------------------------------------------------------



 



4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1.
5. Upon such acceptance and recording by the Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and be bound by the terms and provisions applicable to a
Lender under the Loan Documents (including without limitation the Intercreditor
Agreement) and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
6. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Credit Agreement and the Notes
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the Notes for periods prior to the
Effective Date directly between themselves.
7. This Assignment and Acceptance shall be governed by, and construed In
accordance with, the laws of the State of Michigan.
8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
ASSIGNMENT AND ACCEPTANCE

 

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE
[                                        , as Assignor, and
                                         , as Assignee]

             
Amount of Assignor’s Commitment assigned to Assignee:
    $      
 
           
 
           
Effective Date:
                   

                                                               as, Assignor    
 
               
 
  By:                          
 
      Its:        
 
     
 
   
 
                                                            as, Assignee    
 
               
 
  By:                          
 
      Its:        
 
     
 
          Address for Notices:    
 
                         
 
                              Attention:
                                                 Facsimile No.:
                                                 Telephone No.:
                                                 Commitment amount of the
Assignee after giving         Effect to this Assignment and Acceptance:        
$                                             
 
                    Consented to and accepted this                      day    
    of                                         ,                         
 
                    JPMORGAN CHASE BANK, N.A., as Agent    
 
               
 
  By:                          
 
      Printed Name:  
 
   
 
      Its:        
 
     
 
          [BORROWER]    
 
               
 
  By:                          
 
      Printed Name:        
 
         
 
   
 
      Its:        
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Schedule 1

                              L/C Number   Date Open     L/C Expiry     Amount  
  Beneficiary
SLT750930
    12/23/2002       12/23/2005       3,750,685     Standard Federal Corp
SLT601
    11/25/2002       8/15/2005       3,340,685     LaSalle Bank NA
SLT652
    11/25/2002       10/15/2005       2,736,987     LaSalle Bank NA
SLT677
    11/25/2002       11/6/2005       2,534,247     Standard Federal Corp
SLT596
    11/25/2002       7/15/2005       2,429,590     LaSalle Bank NA
SLT751223
    5/20/2003       5/20/2005       3,950,000     Employee Insurance of Wausau
SLT751240
    5/22/2003       5/20/2005       9,831,000     United States Fidelity and
Guaranty Co.
SLT440243
    7/1/2004       7/1/2005       2,500,000     United States Fidelity and
Guaranty Co.
SLT569
    1/1/1998       12/15/2005       1,315,227     Standard Federal Corp

 

 



--------------------------------------------------------------------------------



 



Schedule 4.4
Schedule of Subsidiaries, Partnerships and Affiliates of Universal Forest
Products, Inc.

                      Location of Chief     Subsidiary   Jurisdiction  
Executive Office   Capital Stock Owned By
Universal Forest Products Holding Company, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Universal Forest Products Eastern Division, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products Holding Company, Inc.
Universal Forest Products Western Division, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Universal Forest Products Texas Limited Partnership
  Michigan   Grand Rapids, MI   General Partner is Universal Forest Products
Western Division, Inc. (1%)
 
          Limited Partner is Universal Forest Products Holding Company, Inc.
(99%)
D&R Framing Contractors, L.L.C. (50% owned)
  Michigan   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
Universal Truss, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Universal Consumer Products, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Euro-Pacific Building Materials, Inc. 1
  Oregon   Grand Rapids, MI   Universal Forest Products, Inc.
Universal Forest Products Reclamation Center, Inc. 1
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Universal Forest Products of Canada, Inc.
  Canada   Quebec, Canada   Universal Forest Products, Inc.
ECJW Holdings Ltd.
  Canada   Ontario, Canada   Universal Forest Products of Canada, Inc.
Universal Forest Products Canada Limited Partnership
  Canada   Quebec, Canada   General Partner is Universal Forest Products of
Canada, Inc. (.1%)
 
          Limited Partner is Universal Forest Products Nova Scotia ULC (99.9%)
Universal Forest Products Nova Scotia ULC
  Canada   Nova Scotia, Canada   Universal Forest Products, Inc.
UFP Mexico Holdings, S. de R.L. de C.V.
  Mexico   Grand Rapids, MI   Universal Forest Products, Inc.
Pinelli Universal, S. de R.L. de C.V. (50% owned)
  Mexico   Durango, Mexico   Universal Forest Products Mexico Holdings, S. de
R.L. de C.V.
UFP Insurance, Ltd.
  Bermuda   Hamilton, Bermuda   Universal Forest Products, Inc.
Nascor Structures 1
  Nevada   Grand Rapids, MI   Universal Forest Products, Inc.
UFP Real Estate, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
UFP of Modesto, LLC 1
  Michigan   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
Tresstar, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
UFP Ventures, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
UFP Ventures II, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
UFP Transportation, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Advanced Component Systems LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
UFP Framing LLC
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Universal Forest Products RMS, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
UFP Framing of Florida, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
Treating Services of Minnesota, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
Norpac Construction, LLC (75% owned)
  Michigan   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
Indianapolis Real Estate, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
Shawnlee Construction LLC (50% owned)
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
D & L Framing, LLC (50% owned)
  Michigan   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
Western Building Professionals, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
Western Building Professionals of California, Inc.
  Michigan   Grand Rapids, MI   Western Building Professionals, LLC
Western Building Professionals of California II Limited Partnership
  Michigan   Grand Rapids, MI   General Partner is Western Building
Professionals of California, Inc. (2%)
 
          Limited Partner is Western Building Professionals, LLC (98%)

      1  
Entities that have been shelved

 

 



--------------------------------------------------------------------------------



 



UCC LIEN SEARCH SCHEDULE
Michigan Secretary of State
DEBTOR: Universal Forest Products, Inc.

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
Leggett & Platt, Incorporated
  204210586-4   10/28/07   N/A   N/A   Consigned Inventory located at 2100
Avalon Street, Riverside, CA.
General Electric Capital Corporation (Allied)
  02440C   04/07/99   2003239719-8   Amendment:
Debtor New Address
2003239718-6
12/16/03   All accounts receivable for AlliedSignal is the Account debtor
pursuant to the Agreement dated 3/17/99 and all proceeds thereof
Toyota Industrial Equipment
  D599344   12/20/99   N/A   N/A   Specific Equipment
Lessor:
Computer Sales
International, Inc
  D610909   1/21/00   N/A   Amendment:
Additional
Collateral 12003C
3/16/00

Assignment: First
Bank Of Highland
Park 12004C
3/16/00

Assignment:
Computer Sales
International, Inc.
2003027351-2
2/11/03   Lease of Equipment
Citicorp Del Lease, Inc.
  D635269   3/27/00   N/A   N/A   Specific Equipment
(Lessor)
NMHG Financial Services
  12757C   4/12/00   N/A   N/A   All equipment now or
hereafter leased by lessor
Citicorp Del Lease, Inc.
  D641374   4/12/00   N/A   N/A   Specific Equipment
Citicorp Del Lease, Inc.
  D641375   4/12/00   N/A   N/A   Specific
Equipment Listed
Citicorp Del Lease, Inc.
  D641376   4/12/00   N/A   N/A   Specific Equipment
Citicorp Del Lease, Inc.
  D647240   4/27/00   N/A   N/A   Informational filing re Equipment
Citicorp Del Lease, Inc.
  D647241   4/27/00   N/A   N/A   Informational filing re Equipment

 

 



--------------------------------------------------------------------------------



 



                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
Citicorp Del Lease, Inc.
  D647243   4/27/00   N/A   N/A   Informational filing re Equipment
Citicorp Del Lease, Inc.
  D654505   5/16/00   N/A   N/A   Informational filing re Equipment
Citicorp Del Lease, Inc.
  D654548   5/16/00   N/A   N/A   Informational filing re Equipment
Citicorp Del Lease, Inc.
  D654549   5/16/00   N/A   N/A   Informational filing re Equipment
Ikon Office Solutions
  D660061   6/01/00   N/A   N/A   Specific Equipment Listed
Citicorp Del Lease, Inc.
  D663942   6/12/00   N/A   N/A   Specific Equipment Listed
Citicorp Del Lease, Inc.
  D672478   7/07/00   N/A   N/A   Specific Equipment Listed
Citicorp Del Lease, Inc.
  D676688   7/21/00   N/A   N/A   Specific Equipment Listed
Citicorp Del Lease, Inc.
  D676689   7/21/00   N/A   N/A   Specific Equipment Listed
Citicorp Del Lease, Inc.
  D688087   8/25/00   N/A   N/A   Specific Equipment listed
Citicorp Del Lease, Inc.
  D688088   8/25/00   N/A   N/A   Specific Equipment listed
Citicorp Del Lease, Inc.
  D692200   9/07/00   N/A   N/A   Specific Equipment listed
Citicorp Del Lease, Inc.
  D692201   9/07/00   N/A   N/A   Specific Equipment listed
Ikon Office Solutions
  D694635   9/15/00   N/A   N/A   Specific Equipment listed
Citicorp Del Lease, Inc.
  D777973   5/23/01   N/A   N/A   Informational filing re Specific Equipment
Listed
Citicorp Del Lease, Inc.
  D781389   06/04/01   N/A   N/A   Informational filing re Specific Equipment
Listed
Citicorp Del Lease, Inc.
  D787464   6/20/01   N/A   N/A   Informational filing re Specific Equipment
Listed
Gilman Building Products Company
  D825831   10/09/01   N/A   N/A   To secure payment and performance of all
obligations. Seller’s Security Interest is explicitly limited to outstanding
obligations between buyer and seller.
Citicorp Del Lease, Inc.
  D868461   1/30/02   N/A   N/A   Specific Equipment Listed
Fleet Capital Corporation
  D925819   6/21/02   N/A   N/A   One 1997 Cessna 750 aircraft. Precautionary
filing

 

 



--------------------------------------------------------------------------------



 



                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
Caterpillar Financial Services Corporation
  39940C   6/25/02   N/A   Termination:
2003148299-6
8/04/03   Specific Equipment Listed
Fifth Third Leasing Company
  D941519   8/01/02   N/A   N/A   Specific Equipment listed
Bank of the West
  45530C   9/26/02   N/A   Termination
2002006284-2
11/05/02   All equipment, general intangibles and all modifications covered by
Equipment Lease Agreement dated 8/14/02
Signode Packaging Systems
  2002019971-4   12/06/02   N/A   N/A   Debtor’s inventory of Signode Steel and
Plastic Packaging Strapping on the Debtor’s Plant in Missouri
Toyota Motor Credit Corporation
  2003042726-6   3/05-03   N/A   N/A   In lieu filing re California UCC-1
financing statements
NMHG Financial Services, Inc.
  2003055481-1   3/24/03   N/A   N/A   All of the equipment now hereafter leased
by lessor to lessee
The CIT Group/Equipment Financing, Inc.
  2003086865-2   5/06/03   N/A   N/A   In Lieu filing & additional collateral
Barloworld Handling
  2003169666-0   9/08/03   N/A   N/A   Parts inventory to support the Hyster
Forklift Fleet
Bank of America, N.A.
  2003216389-0   11/12/03   N/A   N/A   All purchased receivables and proceeds
LeaseNet Group, Inc
  2003242165-8   12/19/03   N/A   N/A   All equipment, software and other
personal property described on Master Equipment Lease dated November 20, 2003
Signode Container Industry Systems
  2004023395-2   02/03/04   N/A   N/A   Debtor’s inventory of Signode Steel and
Plastic Packaging Strapping on the Debtor’s Plant in Janesville, WI
The CIT Group/Equipment Financing, inc
  2004073417-0   04/09/04   N/A   N/A   Specific Equipment Listed

 

 



--------------------------------------------------------------------------------



 



                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
Signode Container Industry Systems
  2004078355-3   04/19/04   N/A   N/A   Debtor’s Inventory of Signode Steel And
plastic Packaging Strapping on the Debtor’s plant in White Bear Lake, MN
The Fifth Third Leasing Company
  200407848-3   04/19/04   N/A   N/A   Equipment Owned by Fifth Third Leasing
Co.
The CIT Group/Equipment Financing, Inc.
  200410765-2   05/18/04   N/A   N/A   Specific Equipment Listed
Citibank, N.A.
  2004131047-6   08/04/04   N/A   N/A   Accounts Receivable from The Stanley
Works Co.
Weyerhaeuser Company
  2004155596-7   08/04/04   N/A   N/A   All Southern Yellow Pine Softwood lumber
Which contains The Mill number Of a Weyerhaeuser Mill.
Fifth Third Bank, Western Michigan
  2004170208-5   08/26/04   N/A   N/A   Specific Equipment Listed

DEBTOR: Universal Forest Products Nova Scotia ULC

                                      Original                           Filing
  Original               Secured Party   Jurisdiction   No.   File Date  
Continuation   Amendments   Collateral  
N/A
  Michigan SOS   N/A   N/A   N/A   N/A     N/A  
N/A
  Novia Scotia, Canada   N/A   N/A   N/A   N/A     N/A  

DEBTOR: Universal Forest Products RMS, LLC

                                                Original   Original            
Secured Party   Filing No.   File Date   Continuation   Amendments   Collateral
Bank of America, N.A.
  2003216390-3   11/12/03   N/A   N/A   All Purchased Receivables And proceeds
thereof

DEBTOR: UFP Transportation, Inc.

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
The Fifth Third Leasing company
  2004078478-3   04/19/04   N/A   N/A   Equipment Owned by Fifth Third Leasing
Co., Lessor and Leased by UFP Transportation

 

 



--------------------------------------------------------------------------------



 



DEBTOR: Universal Forest Products Indiana Limited Partnership

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
Citicorp Del Lease, Inc., As Agent for Harrison Credit Corp.
  D771799   05/08/01   N/A   N/A   Specific Equipment

DEBTOR: Universal Forest Products Texas Limited Partnership

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
Fifth Third Leasing Co.
  2004209763-7   10/26/04   N/A   N/A   Lease of listed Equipment Under schedule
No. 2 dated September 26, 2004 Master Lease Agreement
Fifth Third Leasing Co.
  2003107485-2   06/04/03   N/A   N/A   Equipment Owned by Fifth Third Leasing
Co., Lessor and Leased by Universal Forest Products Texas LP
Fifth Third Leasing Co.
  2003107525-8   06/04/03   N/A   N/A   Equipment Owned by Fifth Third Leasing
Co., Lessor and Leased by Universal Forest Products, Inc. Forest Products Texas
LP
Universal Forest Products RMS, LLC
  2003172856-8   09/11/03   N/A   N/A   Debtor is Selling to SP all Of its
accounts Receivable and All related Instruments, Chattel paper, Payment
Intangibles, Notes on Contact rights

 

 



--------------------------------------------------------------------------------



 



                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
The Fifth Third Leasing Company
  2004001965-5   01/05/04   N/A   N/A   Equipment Owned by Fifth Third Leasing
Co., Lessor and Leased by Universal Forest Products Texas LP
Weyerhaeuser Company
  2004155600-8   08/04/04   N/A   N/A   All Southern Yellow Pine Softwood Lumber
which Contains the Mill number of A Weyerhaeuser Mill with the Southern Pine
Inspection Bureau of Grade stamp

DEBTOR: Universal Forest Products Holding Company, Inc.

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
Weyerhaeuser Company
  2004155598-1   08/04/04   N/A   N/A   All Southern Yellow Pine Sotfwood Lumber
which Contains the Mill number of Weyerhaeuser Mill with the Southern Pine
Inspection Bureau of Grande stamp Weyerhaeuser Mill

 

 



--------------------------------------------------------------------------------



 



DEBTOR: Universal Forest Products Western Division, Inc.

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
Carlson System Corp
  D877601   2/25/02   N/A   N/A   Specific Equipment Listed
Fifth Third Bank, Chicago
  2003007078-8   1/10/03   N/A   N/A   Specific Equipment Listed
MITek Industries, Inc.
  2003024850-7   2/06/03   N/A   N/A   Lease of Specific Equipment
MiTek Industries, Inc.
  2003067261-9   04/08/03   N/A   N/A   Lease of Specific Equipment
Universal Forest Products RMS, LLC
  2003172854-4   9/11/03   N/A   N/A   Debtor is Selling to SP all Of it’s
accounts Receivable and All instruments, Chattel paper, Payment Intangibles,
Notes and Contact rights
The Fifth Third Leasing Company
  2004009853-6   01/14/04   N/A   N/A   Equipment Owned by Fifth Third Leasing
Co., Lessor and Leased by Universal Forest Products Western Division
Weyerhaeuser Company
  2004155595-5   08/04/04   N/A   N/A   All Southern Yellow Pine Softwood Lumber
which Contains the Mill number of Weyerhaeuser Mill with the Southern Pine
Inspection Bureau of Grande stamp Weyerhaeuser Mill

DEBTOR: Shoffner Holding Company, Inc.

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
N/A
  N/A   N/A   N/A   N/A   N/A

 

 



--------------------------------------------------------------------------------



 



DEBTOR: Universal Forest Products Eastern Division, Inc.

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
Computer Sales International, Inc.
  D876209   2/20/02   N/A   Assignment: First Bank of Highland Park 40859C
7/10/02   Lease of Specific Equipment
Fifth Third Bank Western Michigan
  2002036928-4   12/16/02   N/A   N/A   Specific Equipment
Fifth Third Bank Western Michigan
  2002039531-6   12/18/02   N/A   N/A   Specific Equipment
Fifth Third Bank Western Michigan
  2002039591-2   12/18/02   N/A   N/A   Specific Equipment
Fifth Third Bank Chicago
  2003007079-0   1/10/03   N/A   N/A   Specific Equipment
Fifth Third Leasing Co.
  2003107491-5   6/04/03   N/A   N/A   Specific Equipment
Fifth Third Leasing Co.
  2003107524-6   06/04/03   N/A   N/A   Specific Equipment
Universal Forest Products RMS, LLC
  2003172853-2   9/11/03   N/A   N/A   Debtor is Selling to SP all Of it’s
accounts Receivable and All instruments, Chattel paper, Payment Intangibles,
Notes and Contract rights
Fifth Third Leasing Co.
  2004078494-7   4/19/04   N/A   N/A   Specific Equipment
Fifth Third Leasing Co.
  2004078495-9   4/19/04   N/A   N/A   Specific Equipment
Weyhaeuser Company
  2004155597-9   08/04/04   N/A   N/A   All Southern Yellow Pine Softwood Lumber
which Contains the Mill number of Weyerhaeuser Mill with the Southern Pine
Inspection Bureau of Grade stamp Weyerhaeuser Mill.
New Holland Credit Company
  2004164977-6   8/18/04   N/A   N/A   Precautionary Filing re specific
Equipment Listed

 

 



--------------------------------------------------------------------------------



 



DEBTOR: Universal Forest Products Shoffner LLC

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
Universal Forest Products, RMS LLC
  2003172855- 6   9/11/03   N/A   N/A   Debtor is Selling to SP all Of it’s
accounts Receivable and All instruments, Chattel paper, Payment Intangibles,
Notes and Contact rights

DEBTOR: Universal Truss, Inc.

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
The CIT Group/Equipment Financing, Inc.
  17082C   9/8/00   N/A   N/A   All of the Goods, Furniture, Fixtures and
equipment and other Personal Property leased To lessee
The CIT Group/Equipment Financing, Inc.
  17083C   9/8/00   N/A   N/A   All of the Goods, Furniture, Fixtures and
Equipment and Other Personal Property leased to lessee
MiTek Industries, Inc.
  2003024850-7   02/06/03   N/A   N/A   Lease of Specific Equipment
MiTek Industries, Inc.
  2003067261-9   04/08/03   N/A   N/A   Lease of Specific Equipment
The Fifth Third Leasing Company
  2004009852-4   1/14/04   N/A   N/A   Equipment Owned by Fifth Third Leasing
Co., Lessor and Leased by Universal Truss
Weyerhauser Company
  2004155601-0   08/04/04   N/A   N/A   All Southern Yellow Pine Softwood Lumber
which Contains the Mill number of Weyerhaeuser Mill with the Southern Pine
Inspection Bureau of Grand stamp Weyerhaeuser Mill

 

 



--------------------------------------------------------------------------------



 



DEBTOR: Universal Forest Products Reclamation Center, Inc.

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
N/A
  N/A   N/A   N/A   N/A   N/A

DEBTOR: Universal Forest Products of Modesto L.L.C.

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
Citicapital Commercial Leasing Corporation
  2003038259-9   2/27/03   N/A   N/A   Specific Equipment
Universal Forest Products RMS, LLC
  2003172858-2   9/11/03   N/A   N/A   Debtor is Selling to SP all Of it’s
accounts receivable and All instruments, Chattel paper, Payment Intangibles,
Notes and Contract rights

DEBTOR: Tresstar, LLC

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
N/A
  N/A   N/A   N/A   N/A   N/A

DEBTOR: UFP Ventures, Inc.

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
Universal Forest Products RMS, LLC
  2003172859-4   9/11/03   N/A   N/A   Debtor is Selling to SP all Of it’s
accounts receivable and All instruments, Chattel paper, Payment Intangibles,
Notes and Contract rights

 

 



--------------------------------------------------------------------------------



 



DEBTOR: Consolidated Building Components, Inc.

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
N/A
  N/A   N/A   N/A   N/A   N/A

DEBTOR: UFP Real Estate, Inc.

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
N/A
  N/A   N/A   N/A   N/A   N/A

DEBTOR: Syracuse Real Estate, LLC

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
N/A
  N/A   N/A   N/A   N/A   N/A

DEBTOR: UFP Ventures II, Inc.

                          Original   Original             Secured Party   Filing
No.   File Date   Continuation   Amendments   Collateral
Universal Forest Products RMS, LLC
  2003172860-7   9/11/03   N/A   N/A   Debtor is Selling to SP all Of it’s
accounts Receivable and All instruments, chattel paper, payment intangibles,
notes and contract rights

 

 



--------------------------------------------------------------------------------



 



Schedule 4.5
Schedule of Material Litigation and Contingent Obligations
NONE

 

 



--------------------------------------------------------------------------------



 



Schedule 4.12
List of Existing Environmental Conditions

                      Amount Accrued           for Remediation   Subsidiary  
Location of Facility   as of 11/27/04  
 
           
Universal Forest Products Eastern Division, Inc.
           
 
           
 
  Auburndale, Florida   $ 9,574  
 
  Elizabeth City, North Carolina   $ 1,189,727  
 
  Stockertown, Pennsylvania   $ 151,921  
 
  Union City, Georgia   $ 30,285  
 
  Janesville, Wisconsin   $ 194,492  
 
           
Universal Forest Products Texas Limited Partnership
           
 
           
 
  Schertz, Texas   $ 212,745  
 
           
Universal Forest Products Western Division, Inc.
           
 
           
 
  Thornton, California   $ 72,936  
 
           
Treating Services of Minnesota, LLC
           
 
  White Bear Lake, Minnesota   $ 416,089  
 
           
Total
      $ 2,277,769  
 
         

 

 



--------------------------------------------------------------------------------



 



Schedule 5.2(d)
Schedule of Liens

                                      Amount of                     Secured Debt
        Name of Secured Party   Name of Debtor     as of 11/27/04    
Description  
 
                       
See Attached UCC Search Schedule
  See Attached UCC Search Schedule       N/A     Operating Leases
 
                 

 

 



--------------------------------------------------------------------------------



 



Schedule 5.2(h)
List of Existing Investments, Loans and Advances

                      Balance   Legal Entity   Description   as of 11/27/04  
 
           
Universal Forest Products, Inc.
 
Officers Stock Notes Receivable
  $ 831,991  
 
 
Employers’ Stock Assistance Receivable
  $ 743,122  
 
 
Fleetfoot Note Receivable
    27,792  
 
 
Superior Note Receivable
    111,880  
 
 
Cadevick Note Receivable
    177,561      
(1) Cash Surrender Value of Investments for Deferred Compensation
    —      
(1) Current Market Value of Investments for Deferred Compensation
    —  
 
           
Universal Forest Products Western Division, Inc.
 
CHC Enterprises Note Receivable
    367  
 
         
 
           
Total Investments, Loans and Advances
      $ 1,892,713  
 
         
 
           

      (1)  
These assets have an offsetting liability on the company’s balance sheet
representing an obligation for future distribution to officers and directors of
the company; therefore, the assets are not scheduled

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.2(i)
Restrictive Agreement
None

 

 